DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Anscomb on 3/11/2021.
The application has been amended as follows: 

16.	(Currently Amended) A mobile chair apparatus having a front end, a rear end, a top side, and a bottom side, comprising:
(a)	a steering assembly;
(b)	a drive assembly; and
(c)	a seat,
wherein the steering assembly comprises:
a first tiller adjacent to the front end of the mobile chair apparatus;
a first side link arm operably connected to the first tiller;
a first steering wheel and a second steering wheel each located at the rear end of the mobile chair apparatus on opposite sides of the apparatus, the first steering wheel and the second steering wheel being operably connected to each other, and the first steering wheel having a rotational axis; and 

wherein the at least one first connection piece comprises a first rear steering tube, is located adjacent to rear end of the mobile chair apparatus, and is coplanar to a vertical plane extending perpendicular to the rotational axis of the first steering wheel

Cancel claim 17.

18.	(Currently Amended) The mobile chair apparatus of claim 16, 

19.	(Currently Amended) The mobile chair apparatus of claim 16, further comprising:


20.	(Currently Amended) The mobile chair apparatus of claim 16, 
a second rear steering tube located on the side of apparatus opposite with respect to the first rear steering tube and operably connected to the first rear steering tube.

28.	(Currently Amended) The mobile chair apparatus of claim 16, wherein the steering assembly comprises:

wherein the first set of first steering components comprises:
an optional first front steering tube; 
an optional first small link arm; 
the first side link arm or a side tie rod;

an optional first steering tube gear or connected to the first rear steering tube,
and the second set of steering components comprises:
an optional second tiller;
an optional second front steering tube;
an optional second small link arm;
 a second side linking component comprising a link arm or a side tie rod;
a second rear steering tube;

an optional second steering tube gear or a second[[a]] swivel arm pivot connected to the second rear steering tube.

16, 

36.	(Currently Amended)  The mobile chair apparatus of claim 16, further comprising:
a steering tube steering arm pivot connected to the first rear steering tube.

37.	(New) [[An]] A mobile chair apparatus having a front end, a rear end opposite to the front end, a top side, a bottom side opposite to the top side, and first and second opposite sides spaced from one another and which connectmobile chair apparatus comprising:
(a)	a steering assembly;
(b)	a drive assembly; and
(c)	a seat,
wherein the steering assembly comprises:
a first tiller adjacent to the front end of the mobile chair apparatus;
a first side link arm operably connected to the first tiller;
a first steering wheel defining a first axis of rotation and located at the rear end of the mobile chair apparatus on [[a]] the first opposite side mobile chair apparatus;
a second steering wheel defining a second axis of rotation and located at the rear end of the mobile chair apparatus on [[a]] the second opposite side mobile chair apparatus, the first steering wheel and the second steering wheel being operably connected to each other; 
mobile chair apparatus on the first opposite side of the mobile chair apparatus and operably connecting the first side link arm to the first steering wheel; and 
a second pivotable connection piece located at the rear end of the mobile chair apparatus on the second opposite side of the mobile chair apparatus and being operably connected to the first pivotable connection piece and the second steering wheel such that the first steering wheel and the second steering wheel are movable in response to movement of the first tiller, 
wherein, when the mobile chair apparatus is positioned upright on a flat surface, the first pivotable connection piece is spaced from and above the first axis of rotation and disposed over the first steering wheel and the second pivotable connection piece is spaced from and above the second axis of rotation and disposed over the second steering wheel.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: the replacement drawing of Figure 27 includes a floating circle to the left of the drawing which generally surrounds the line and arrow associated with reference character “136”.  Applicant has agreed to submit a replacement drawing for the same with the floating circle removed.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment and related arguments dated 1/19/2021 (pages 12-14) are generally persuasive with regards to the previously relied upon “Lee 1” and “Lee 2” references described in the Office Action dated 11/4/2020.  After additional interviews and the Examiner’s Amendment provided above, the rejections relying on “Rich” (also relied upon in the Office Action dated 11/4/2020) are overcome in view of the fact that modifying Rich as presently claimed in claims 16 and new claim 37 would necessarily destroy the functionality of that invention.  Nor is there a disclosure, teaching, or suggestion to modify any of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conan Duda whose telephone number is (313)446-4845.  The examiner can normally be reached on Monday through Friday 9:00 AM to 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Seoh Minnah can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CONAN D. DUDA
Examiner
Art Unit 3611



/MINNAH L SEOH/               Supervisory Patent Examiner, Art Unit 3611